ORDER
The appellant, Darnell Painting Co., Inc., submits a letter to the court dated January 16, 2002, explaining that Darnell Painting’s notice of appeal was intended to be taken to the U.S. Court of Appeals for the District of Columbia Circuit and not to the U.S. Court of Appeals for the Federal Circuit.
Upon consideration thereof,
IT IS ORDERED THAT:
1) The court treats the January 16, 2002, letter as a motion to transfer the appeal to the DC Circuit.
2) The motion is granted. The appeal is transferred to the U.S. Court of Appeals for the District of Columbia Circuit.